t c memo united_states tax_court randon j scholet petitioner v commissioner of internal revenue respondent docket no filed date r lawrence heinkel for petitioner michael d zima for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and additions to tax under sec_6651 for failure to timely file of dollar_figure and under sec_6654 for failure to pay estimated_tax of dollar_figure after concessions the issues for decision are whether the notice_of_deficiency was arbitrary we hold that it was not whether petitioner’s capital_gain from the sale of stock in was dollar_figure we hold that it was whether petitioner may carry forward to a capital_loss from we hold that he may not whether petitioner may deduct charitable_contributions of dollar_figure for we hold that he may not whether petitioner’s filing_status is married_filing_separately for we hold that it is whether petitioner is liable for additions to tax for failure to timely file his income_tax return under sec_6651 and for failure to pay estimated_tax under sec_6654 for we hold that he is findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in clearwater florida when he filed his petition petitioner was married throughout petitioner has a bachelor’s degree in computer science and mathematics in petitioner earned wages from ibm of dollar_figure petitioner section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure took an income_tax return preparation course at h_r block at a time not specified in the record b petitioner’s stock sales in petitioner’s ibm stock transactions a purchases of ibm stock petitioner participated in the ibm employees stock purchase plan espp from date through date he typically bought shares of ibm stock each quarter at a price of percent below the market price and withdrew the stock certificates from the plan petitioner’s bases in certain shares of ibm stock were as follows stock certificate no no of shares cost_basis total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner also acquired shares of ibm stock under an ibm investor services program the program petitioner made quarterly purchases of ibm stock under that program from date to date he bought shares of ibm stock through the program for a total cost of dollar_figure on date petitioner sold shares of ibm stock held through the program on date the ibm stock in the program split and shares of petitioner’s ibm stock became shares petitioner bought an additional shares through the program for a total cost of dollar_figure after selling shares petitioner had shares of ibm stock represented by stock certificate no for which he had a basis of dollar_figure dollar_figure paid minus dollar_figure basis in the and shares sold petitioner maintained an investment account at charles schwab co schwab account on date petitioner held shares of ibm stock in that account petitioner’s basis in those shares is not in the record petitioner bought ibm stock in and as follows date no of shares total price xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner acquired these shares with reinvested dividends the following shares of ibm stock were transferred to petitioner’s schwab account date no of shares petitioner’s shares of ibm stock transferred to his schwab account on date were purchased through the espp his basis in those shares was dollar_figure the record does not indicate petitioner’s basis in the shares shares shares of ibm stock transferred to his schwab account on date petitioner’s shares of ibm stock received by his schwab account on may l8 were those he had acquired under the ibm investors program and for which he had a basis of dollar_figure b sales of ibm stock petitioner sold shares of ibm stock held in his schwab account in and as follows date no of shares proceeds big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner’s merck stock transactions a purchases of merck stock on date petitioner held big_number shares of merck stock in his schwab account the record contains no information from which to compute petitioner’s basis in that stock petitioner bought additional shares of merck stock in and as follows date xx no of shares total price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner acquired these shares with reinvested dividends on date big_number shares of merck stock were transferred to petitioner’s schwab account petitioner’s basis in that stock is not in the record b sales of merck stock on date petitioner sold shares of merck stock for dollar_figure5 per share his net_proceeds were dollar_figure these shares were part of the big_number shares he held on date for which the record contains no evidence of his basis after the sale petitioner had big_number shares of merck stock with a basis not established in the record and a total of big_number shares of merck stock petitioner sold other shares of merck stock in as follows date no of shares proceeds big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure other sales of stock petitioner received the following amounts from the sale of stocks or bonds in dollar_figure from the vanguard group inc vanguard dollar_figure from the first chicago trust co of new york first chicago dollar_figure from schwab and dollar_figure from schwab separate from the amount described above petitioner had the following amounts of capital_gains on sales of certain stocks in stock amount_realized ascend communications inc apple computer co medical manager corp excel communications vitesse semiconductor dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner had capital losses in of dollar_figure on the sale of ucarb international inc stock and of dollar_figure on the sale of boston chicken inc stock petitioner received cash of dollar_figure in lieu of stock in cisco inc in petitioner had net capital losses of dollar_figure in from sales or other_disposition of stocks other than ibm and merck he had net_capital_gain of dollar_figure in c petitioner’s dividends and interest in petitioner had dividends of dollar_figure and interest of dollar_figure in d petitioner’s failure_to_file a tax_return petitioner filed income_tax returns for through he claimed a dollar_figure net_operating_loss_carryover on schedule d capital_gains_and_losses attached to his return but he did not state from which year or years he was carrying the loss he did not file an income_tax return for on date petitioner mailed a letter to the internal_revenue_service irs stating that he and his wife were seeking legal advice as to whether they were required to file a return for on date petitioner wrote to the irs stating that he and his wife have chosen to follow the instructions in your booklet and file our annual response in the form of a statement in accordance with the new privacy_act notice for they stated that they were not filing a tax_return for because we still sincerely believe that we are not a person liable or required to file a u s individual_income_tax_return for federal_income_tax of dollar_figure was withheld from petitioner’s wages in petitioner paid home mortgage interest of dollar_figure real_estate_taxes of dollar_figure and investment_interest of dollar_figure in in the notice_of_deficiency respondent determined that petitioner had capital_gain of dollar_figure consisting of dollar_figure from vanguard dollar_figure from first chicago dollar_figure from schwab and an additional dollar_figure from schwab respondent determined that petitioner’s gain on the sale of stocks was equal to the net sale price of those stocks e posttrial procedures at trial petitioner lacked substantiation of his bases in some of his ibm and merck stock respondent agreed to our holding the record open for days to receive a supplemental stipulation from the parties relating to petitioner’s bases in certain ibm and merck stock the amount of petitioner’s charitable_contributions and the capital_loss carryforward issue the court later granted both parties’ motions to hold the record open the record was held open more weeks during which time the parties filed a supplemental stipulation of facts opinion a whether the notice_of_deficiency was arbitrary petitioner contend sec_2 that the notice_of_deficiency was arbitrary we disagree respondent’s determination of the amount of petitioner’s capital_gain was based on the amounts of petitioner’s proceeds from sales of capital assets in as reported to respondent on forms 1099-b proceeds from broker and barter_exchange transactions petitioner does not dispute those amounts petitioner failed to file a tax_return for and thus failed to report the capital_transactions at issue it was not arbitrary for respondent to determine a deficiency based on sale prices under these circumstances at trial we ordered the parties to file posttrial briefs respondent complied with this order petitioner did not under these circumstances we may default petitioner on all issues for which he bears the burden_of_proof see 84_tc_693 affd without published opinion 789_f2d_917 4th cir furniss v commissioner tcmemo_2001_137 mcgee v commissioner tcmemo_2000_308 pace v commissioner tcmemo_2000_300 hartman v commissioner tcmemo_1999_176 however we decide this case on the record as it stands our understanding of petitioner’s position is based on his petition opening statement and trial testimony respondent’s determination is presumed to be correct and petitioner bears the burden_of_proof see rule a 290_us_111 b whether petitioner’s capital_gain from the sale of stock in was dollar_figure respondent determined that petitioner had capital_gain of dollar_figure from the sale of stock in but now contends that he had capital_gain of dollar_figure respondent concedes that petitioner had capital losses of dollar_figure in and that he had substantial bases in his ibm and merck stock instead of zero as determined in the notice_of_deficiency petitioner did not establish his basis in the first shares of ibm stock he sold in or in the shares of ibm stock transferred to his schwab account on date similarly petitioner did not prove his basis in the big_number shares of merck stock held in his schwab account on date or in the big_number shares of merck stock transferred to his schwab account on date petitioner does not dispute respondent’s calculation of gain on his sales of ibm and merck stock thus we hold that petitioner had capital_gain of dollar_figure in petitioner bears the burden_of_proof on the basis capital_loss carryforward charitable_contributions and filing_status issues see rule a 290_us_111 the burden_of_proof for a factual issue may shift to the commissioner under certain circumstances sec_7491 petitioner does not contend that sec_7491 applies in this case c whether petitioner may carry forward a capital_loss from to petitioner contends that he may carry forward to a dollar_figure capital_loss from we disagree petitioner reported on his return that he had a dollar_figure net_operating_loss_carryover he did not identify on the return or testify about the year or years from which he was carrying that loss to carry forward or carry back net operating losses the taxpayer must prove the amount of the net_operating_loss carryforward or carryback and that his or her gross_income in other years did not offset that loss sec_172 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir a tax_return is not evidence of the truth of the facts stated in it 103_tc_428 71_tc_633 62_tc_834 petitioner did not establish the amount of his net_operating_loss or that his income in the carryback years before did not fully offset any net_operating_loss we conclude that petitioner may not carry forward a net_operating_loss from to d whether petitioner may deduct charitable_contributions for petitioner contends that he may deduct charitable_contributions of dollar_figure for more specifically petitioner testified that he made weekly donations of dollar_figure to a church that his wife made similar weekly contributions and that his son and daughter each made weekly contributions of dollar_figure respondent contends that he may not deduct any of those amounts we agree because petitioner has not substantiated the contributions as required see sec_170 taxpayer must verify claimed contribution under regulations prescribed by the secretary the court gave petitioner every opportunity at trial to offer evidence of his contributions and held the record open for months to receive evidence but he provided no evidence of them petitioner did not identify the church to which contributions were made see id under 39_f2d_540 2d cir we may estimate the amount of a deductible expense if a taxpayer establishes that he or she paid the expense but cannot substantiate the precise amount petitioner’s uncorroborated testimony is the only evidence supporting his claim he did not give us an adequate basis to estimate the amount of his contributions under cohan more than half of the charitable_contributions petitioner claims were attributable to family members and thus are not deductible by petitioner we conclude that petitioner may not deduct any of these claimed contributions for e whether petitioner’s filing_status was married_filing_separately for respondent determined petitioner’s filing_status to be married_filing_separately petitioner was married throughout he did not file a return for joint or otherwise to elect the benefit of the joint_return rates taxpayers must file a joint_return 78_tc_558 thus petitioner’s filing_status for is married_filing_separately sec_1 f whether petitioner is liable for additions to tax burden of production in court proceedings arising in connection with examinations beginning after date sec_7491 places on the commissioner the burden of producing evidence that it is appropriate to impose the addition_to_tax under sec_6651 petitioner did not file an income_tax return for even though he had wages from ibm interest and dividend income and capital_gains from sales of stock in federal_income_tax of dollar_figure was withheld from petitioner’s wages in however petitioner made no payments of estimated_tax relating to the interest dividends and capital_gain income he received in respondent has met the burden of production under sec_7491 as to the additions to tax under sec_6651 for failure_to_file and under sec_6654 for failure to pay estimated_tax for failure_to_file under sec_6651 a taxpayer is liable for an addition_to_tax of up to percent for failure_to_file a federal_income_tax return unless the failure was due to reasonable_cause and not willful neglect sec_6651 469_us_241 petitioner contends that the statement he and his wife submitted to the irs satisfies his obligation to file a return or other statement under the code we disagree petitioner’s statement was not made in accordance with the forms and regulations prescribed by the secretary as required by sec_6011 and did not include the dollar amounts or any other information needed to determine tax_liability see 82_tc_766 affd 793_f2d_139 6th cir petitioner was well aware of his responsibility to file returns as evidenced by his timely filing of returns for through his claim that the filing of an income_tax return is voluntary is frivolous petitioner wrote to the irs stating his belief that filing a return is voluntary and purporting to give the ir sec_30 days to refute his conclusion or he would proceed accordingly petitioner’s claim that the irs is collaterally estopped by its failure to respond within days to his letter from arguing that he is liable for income_tax is also frivolous and does not excuse his failure_to_file his return we conclude that petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file for failure to pay estimated_tax under sec_6654 respondent determined that petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax for we have jurisdiction to review this determination because petitioner did not file a return for sec_6665 meyer v commissioner 97_tc_555 to be liable for the addition_to_tax under sec_6654 a taxpayer must have underpaid or failed to pay estimated_tax for the year in issue sec_6654 a taxpayer is liable for the addition_to_tax for failure to pay estimated_tax unless he or she meets one of the exceptions provided in sec_6654 none of which applies here petitioner alleged in the petition that all of respondent’s adjustments were wrong but he offered no evidence and made no argument directed specifically to his liability for the sec_6654 addition_to_tax we conclude that petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax for to reflect concessions and the foregoing decision will be entered under rule
